In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00221-CR
                                                ______________________________
 
 
                                  RYAN JORDAN COOLEY,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 124th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 39177-B
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Ryan Jordan
Cooley attempts to appeal his adjudication of delivery of marihuana in a drug-free
zone.  Cooley’s sentence was imposed
September 1, 2011.  His notice of appeal
was filed October 14, 2011.  We received
the clerk’s record November 14, 2011. 
The issue before us is whether Cooley timely filed his notice of
appeal.  We conclude that he did not and
dismiss the attempted appeal for want of jurisdiction.
            A timely
notice of appeal is necessary to invoke this Court’s jurisdiction.  Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Rule 26.2(a) of the Texas Rules of Appellate
Procedure prescribes the time period in which a notice of appeal must be filed
by a defendant in order to perfect appeal in a criminal case.  See Tex. R. App. P. 26.2(a).   A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended in open
court, or within ninety days after sentencing if the defendant timely files a
motion for new trial.  Tex. R. App. P. 26.2(a); Olivo, 918 S.W.2d at 522.  The record does not contain a motion for new
trial.  The last date Cooley could timely
file his notice of appeal was October 3, 2011, thirty days after the day the
sentence was imposed in open court.  See Tex.
R. App. P. 26.2(a)(1).  Further,
no motion for extension of time was filed in this Court within fifteen days of
the last day allowed for filing the notice of appeal.
            Cooley has failed to
perfect his appeal.  Accordingly, we
dismiss the appeal for want of jurisdiction.
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          December
6, 2011
Date Decided:             December
7, 2011
 
Do Not Publish